internal_revenue_service number release date index number ----------------------------------------- ----------------------- ------------------------ ------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b05 plr-102461-10 date date legend association catastrophe insurance category a bonds category b bonds category c bonds commissioner date department issuer state a b c d e ------------------------------------------------------ ------------------------------- ------------------- ------------------- ------------------- ------------------------------------ --------------------------- ------------------------------------------ ----------------------------------------- ------------------- -- -- -- -- ------------------- plr-102461-10 f g h i j dear ------------- ------------------- ----------- ---- ----------------- ---- this is in response to your request for a ruling that issuer’s proposed category b bonds and category c bonds will not be private_activity_bonds within the meaning of sec_141 of the internal_revenue_code the code you have withdrawn your request for a ruling with respect to the category a bonds facts and representations issuer is a public authority of state created by an act of state’s legislature among other things issuer is authorized to issue bonds for the purpose of paying claims for losses_incurred by purchasers of catastrophe insurance policies from association association was established by an act of state’s legislature for the purpose of providing catastrophe insurance to applicants who would otherwise be unable to obtain such insurance in the marketplace as a condition of transacting business in state every licensed property insurer in state must be a member of association association is governed by a board_of directors comprised of a voting directors each of the directors is appointed by commissioner commissioner is required to appoint b directors which number is less than half of a from a list of persons provided by association’s members the directors serve terms of c years each and are limited to serving d full-length terms the directors may be removed for cause by commissioner at the end of each year a portion of association’s net equity is transferred to state’s catastrophe reserve trust fund additionally association must file with department an annual_statement summarizing association’s operations for the preceding year in accordance with state law each year association’s members must contribute moneys to association to participate in the costs of insured losses and operating_expenses to the extent that such losses_and_expenses exceed association’s premium receipts and other revenue each member’s share of the contributions is in proportion plr-102461-10 to that member’s net direct premiums received during the preceding calendar_year out of the aggregate net direct premiums of all members of association during such year the members do not have rights to the moneys they pay to association association may only spend its funds in furtherance of its purposes upon dissolution all assets of association revert to state association sells catastrophe insurance to persons otherwise unable to obtain such insurance from a private insurer association sells both commercial policies available only to persons engaged in a trade_or_business and residential policies available only to natural persons not engaged in a trade_or_business there are differences between the residential and commercial policies because the policies provide different coverages to its policyholders on different types of property as a result the policies are rated separately following the occurrence of a catastrophic event as specified by state law issuer is authorized to issue bonds to pay insurance claims arising from both commercial and residential policies to the extent that such claims exceed the reserved moneys in association’s fund in the event the moneys in the fund are insufficient to pay all claims issuer is authorized to issue up to dollar_figuree of category a bonds the category a bonds will be repaid from future insurance premium revenues collected by association association will also pledge these premium revenues for payment of the category a bonds in the event the category a bonds are insufficient to pay the claims issuer is authorized to issue up to dollar_figuref of category b bonds g percent of the cost of the category b bonds will be paid from premium surcharges assessed on all policyholders who reside or have operations in or whose insured property is located in a catastrophe area for each insurance_policy issued for property located in the catastrophe area the premium surcharges the premium surcharges apply to all policies that provide coverage on any premises locations operations or property located in the area for all property and casualty lines of insurance other than federal flood insurance workers’ compensation insurance accident_and_health_insurance and medical malpractice insurance state law does not limit or otherwise dictate the manner in which the premium surcharges are assessed for example whether or not they are to be generally applied at a uniform rate department’s proposed rules indicate that the premium surcharge rate is a flat percentage applicable to all policies ie a set percentage of premium or exposure these rules are expected to be finalized and in effect no later than date the remaining h percent of the cost of the category b bonds will be paid_by assessments on all property insurers licensed to do business in state the assessments plr-102461-10 in the event the category b bonds are insufficient to pay the claims issuer may issue up to dollar_figurei of category c bonds the category c bonds will be paid from additional assessments on all property insurers licensed to do business in state under state law the assessments may not be refunded additionally state law provides that each of the category b bonds and category c bonds collectively the bonds may not be outstanding for more than j years law and analysis sec_103 of the code provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_141 provides that a private_activity_bond is any bond issued as part of an issue that meets either the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or the private_loan_financing_test of sec_141 thus in order for the bonds to be private_activity_bonds both the private_business_use_test and the private_security_or_payment_test or the private_loan_financing_test must be met private_business_use_test sec_141 provides that generally a bond issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit sec_1_141-1 defines a nongovernmental person as a person other than a governmental person a governmental person means a state_or_local_governmental_unit as defined in sec_1_103-1 or any instrumentality thereof sec_1_141-2 provides in part that the private_activity_bond tests serve to identify arrangements that have the potential to transfer the benefits of tax-exempt_financing as well as arrangements that actually transfer these benefits the regulations under sec_141 may not be applied in a manner that is inconsistent with these purposes sec_1_141-3 provides that in determining whether an issue meets the private_business_use_test it is necessary to look to both the indirect and direct uses of proceeds for example a facility is treated as being used for a private_business_use if it is leased to a nongovernmental person and subleased to a governmental person or if it plr-102461-10 is leased to a governmental person and then subleased to a nongovernmental person provided that in each case the nongovernmental person’s use is in a trade_or_business similarly the issuer’s use of the proceeds to engage in a series of financing transactions for property to be used by nongovernmental persons in their trades_or_businesses may cause the private_business_use_test to be met in addition proceeds are treated as used_in_the_trade_or_business of a nongovernmental person if a nongovernmental person as a result of a single transaction or a series of related transactions uses property acquired with the proceeds of an issue sec_1_141-3 provides that both actual and beneficial use by a nongovernmental person may be treated as private_business_use in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer in general a nongovernmental person is treated as a private business user of proceeds and financed property as a result of ownership actual or beneficial use of property pursuant to a lease or a management or incentive payment contract or certain other arrangements such as a take or pay or other output-type contract sec_1_141-3 provides that any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to special legal entitlements such as ownership leases or management contracts or other arrangements not relevant for this purpose results in private_business_use for example an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use sec_141 was enacted by the tax_reform_act_of_1986 vol c b with respect to the private_business_use_test the house report to this act states in any the determination of who used bond proceeds or bond- financed property generally is made by reference to the ultimate user of the proceeds or property as under present law however the proceeds of an issue generally are not treated as used trade_or_business of a nongovernmental person when the proceeds are used to pay for services rendered to the government or to defray other liabilities of a governmental_unit arising from general government operations for example bond proceeds used to purchase a computer to be owned and used by the purchasing governmental_unit are not treated as used in the computer company’s business likewise bond proceeds used in connection with general governmental operations such as payment of government employees’ salaries or to pay legal judgment against a governmental_unit are not treated as to satisfy contractual obligations undertaken plr-102461-10 a government used in the business of the payee this is to be contrasted with the indirect nongovernmental use of bond proceeds that occurs when a nongovernmental person to supply that person’s business with a service eg electric energy on a basis different from that on which the service is provided to the public generally or to finance property used in that person’s business eg a manufacturing plant instances a nongovernmental person is considered to use the bond proceeds other than as a member of the general_public contracts with in both of these h_r rep no 99th cong 1st sess vol c b house of representatives report the proceeds of the bonds will be used to make payments in respect of claims received by association from various residential and commercial policyholders who have suffered damage as a result of a catastrophic event once the proceeds are paid to the policyholders the policyholders are not restricted in any way as to their use of the proceeds thus the policyholders will own them outright in contrast with the examples in the legislative_history of sec_141 the bonds are not being used to finance working_capital expenditures such as employee salaries and other expenditures arising from general governmental operations because they are reimbursing policyholders for losses the bond proceeds are not being paid in respect of services rendered to association rather they are paid in respect of a contractually purchased right by policyholders similar to the purchase of electricity from a municipal utility therefore the use of the bond proceeds must be tracked following the transfer of the proceeds to the policyholders just as electricity provided by a municipal utility from a tax-exempt_bond financed generation facility is tracked following the construction of such generation facility so must the use including ownership be tracked in this case following the payment of claims by association here the proceeds of the bonds will be used to pay claims of association’s policyholders made pursuant to each policyholder’s respective insurance_contract with association upon a catastrophic event resulting in damage to a policyholder’s property while the policyholders are able to use the proceeds they receive to rebuild their respective properties they are not required to use them in any particular manner commercial policyholders who receive bond proceeds in satisfaction of their claims are private business users who own the proceeds the amounts of proceeds owned by such persons must be aggregated in order to determine whether the private_business_use_test is met issuer has made no assertion that use by nongovernmental persons will not exceed the percentage limits set forth in sec_141 or any other basis on which to establish the private_business_use_test will not be met plr-102461-10 additionally issuer is unable to avail itself of the public use exception here there are enough differences between residential and commercial insurance policies with each policy type providing different coverages to its respective category of policyholders so that each policy type must be rated separately regardless even if the residential policyholders and commercial policyholders have a right to payment of claims on the same basis all policyholders including the commercial policyholders will own the proceeds meaning that they will have a special entitlement to the proceeds for as long as the bonds remain outstanding a period greater than days as a result the public use exception is unavailable thus the use of bond proceeds by the commercial policyholders must be counted as private_business_use furthermore no other exception under sec_1_141-3 applies here therefore the bonds meet the private_business_use_test in order for the bonds not to be private_activity_bonds they cannot meet the private_security_or_payment_test or the private_loan_financing_test private_security_or_payment_test an issue meets the private security test of sec_141 if the payment of the principal of or interest on more than percent of the proceeds of an issue is under the terms of the issue or any underlying arrangement directly or indirectly secured_by any interest in property used or to be used for a private_business_use or by any interest in payments in respect of such property an issue meets the private payment test of sec_141 if the payment of the principal of or interest on more than percent of the proceeds of an issue is under the terms of the issue or any underlying arrangement directly or indirectly derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_1_141-4 provides that the private_security_or_payment_test relates to the nature of the security for and the source of the payment of debt service on an issue the private payment portion of the test takes into account the payment of debt service on the issue that is directly or indirectly to be derived from payments whether or not to the issuer or any related_party in respect of property or borrowed money used or to be used for a private use the private security portion of the test takes into account the payment of the debt service on the issue that is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of property used or to be used for a private_business_use sec_1_141-4 provides that the security for and payment of debt service on an issue is determined from both the terms of the bond documents and on the basis of any underlying arrangement an underlying arrangement may result from separate plr-102461-10 agreements between the parties or may be determined on the basis of all of the facts and circumstances surrounding the issuance of the bonds for example if the payment of debt service on an issue is secured_by both a pledge of the full faith and credit of a state_or_local_governmental_unit and any interest in property used or to be used in a private_business_use the issue meets the private_security_or_payment_test sec_1_141-4 provides in part that both direct and indirect payments made by any nongovernmental person that is treated as using proceeds of the issue are taken into account as private payments to the extent allocable to the proceeds used by that person payments are taken into account as private payments only to the extent that they are made for the period of time that proceeds are used for a private_business_use payment for use of proceeds include payments whether or not to the issuer in respect of property financed directly or indirectly with those proceeds even if not made by a private business user sec_1_141-4 provides that the property that is the security for or source of the payment of debt service on an issue need not be property financed with proceeds for example unimproved land or investment securities used directly or indirectly in a private_business_use that secures an issue provides private security private security other than financed property and private payments for an issue is taken into account under sec_141 however only to the extent it is provided directly or indirectly by a user of proceeds of the issue sec_1_141-4 provides that property used for a private_business_use and payments in respect of that property are treated as private security if any interest in that property or payments secures the payment of debt service on the bonds for purposes of the previous sentence the phrase any interest in is to be interpreted broadly and includes for example any right claim title or legal share in property or payments sec_1_141-4 provides that the payments taken into account as private security are payments in respect of property used or to be used for a private_business_use payments made by members of the general_public for use of a facility used for a private_business_use for example a facility that is the subject of a management_contract that results in private_business_use are taken into account as private security to the extent that they are made for the period of time that property is used by a private business user sec_1_141-4 provides that for purposes of the private_security_or_payment_test generally applicable taxes are not taken into account that is are not payments from a nongovernmental person and are not payments in respect of property used for a private_business_use a generally applicable tax is an enforced contribution exacted pursuant to legislative authority in the exercise of the taxing power that is imposed and collected for the purpose of raising revenues to be used for governmental purposes a generally applicable tax must have a uniform rate that is applied to all persons of the same plr-102461-10 classification in the appropriate jurisdiction and a generally applicable manner of determination and collection a special charge is not a generally applicable tax for this purpose a special charge means a payment for a special privilege granted or regulatory function a service rendered a use of property or a payment in the nature of a special assessment to finance capital improvements that is imposed on a limited class of persons based on benefits received from the capital improvements financed with the assessment thus a special assessment to finance infrastructure improvements in a new industrial park such as sidewalks streets streetlights and utility infrastructure improvements that is imposed on a limited class of persons composed of property owners within the industrial park who benefit from those improvements is a special charge by contrast an otherwise qualified generally applicable tax such as a generally applicable ad valorem tax on all real_property within a governmental taxing jurisdiction is not treated as a special charge merely because the taxes received are used for governmental or public purposes in a manner which benefits particular property owners category b bonds the debt service on the category b bonds will be paid from the premium surcharges and the assessments the premium surcharges are assessed on all policyholders who reside or have operations in or whose insured property is located in a catastrophe area for each insurance_policy other than federal flood insurance workers’ compensation insurance accident_and_health_insurance and medical malpractice insurance thus the premium surcharges are assessed on a broad base of persons furthermore the premium surcharges are levied solely for the purpose of raising revenue for a governmental purpose provided that the premium surcharges are assessed by the commissioner as described in the proposed rules the premium surcharges qualify as taxes of general application_for purposes of sec_141 the assessments charged to all licensed property insurers in state are taxes of general application_for purposes of sec_141 the assessments are not a payment of special privileges granted or services rendered because the assessments are paid_by all insurers writing insurance policies in state an entire class of persons the assessments are levied solely for the purpose of raising revenue for a governmental purpose and are applied at a uniform rate to all entities of the same classification in state ie all licensed insurance_companies doing business in state because the premium surcharges and the assessments are taxes of general application they do not constitute private payments or security as a result the category b bonds fail the private_security_or_payment_test plr-102461-10 therefore the category b bonds will not constitute private_activity_bonds unless they meet the private_loan_financing_test category c bonds the debt service on the category c bonds will be paid from additional assessments as discussed above the assessments charged to all licensed property insurers in state are taxes of general application_for purposes of sec_141 because the assessments are taxes of general application they do not constitute private payments or security as a result the category c bonds fail the private_security_or_payment_test therefore the category c bonds will not constitute private_activity_bonds unless they meet the private_loan_financing_test private_loan_financing_test an issue generally meets the private_loan_financing_test of sec_141 if the amount of the proceeds of the issue which is to be used directly or indirectly to make loans to persons other than governmental units exceeds the lesser_of percent of the proceeds or dollar_figure sec_1_141-5 provides that bonds of an issue are private_activity_bonds if more than the lesser_of percent or dollar_figure of the proceeds of the issue is to be used directly or indirectly to make or finance loans to persons other than governmental persons sec_1_141-5 provides that any transaction that is generally characterized as a loan for federal_income_tax purposes is a loan for purposes of sec_1_141-5 for federal tax purposes a loan denotes an advance of money with an absolute promise to repay 142_f2d_130 5th cir in addition a loan may arise from the direct lending of bond proceeds or may arise from transactions in which indirect benefits that are the economic equivalent of a loan are conveyed thus the determination of whether a loan is made depends on the substance of a transaction rather than its form neither the category b bonds nor the category c bonds meet the private_loan_financing_test of sec_141 persons paying the assessments and the premium surcharges are required to do so by state law those persons who receive payment of their insurance claims from proceeds of the bonds receive such payment as a result of a previously obtained contractual right under an insurance_contract with association a claimant receiving bond proceeds is not under any obligation to repay any amounts it receives in satisfaction of its claim furthermore there is no assurance that any plr-102461-10 claimant who receives bond proceeds in satisfaction of its claim will continue to contract with association for any future insurance coverage thus there is no assurance that association will receive any future moneys from any claimant whatsoever conclusion based on the foregoing we conclude that issuer’s category b bonds and category c bonds will not be private_activity_bonds within the meaning of sec_141 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning whether the interest on the bonds is excludable from gross_income under sec_103 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings however such material is subject_to verification on examination this letter is based upon the assumption that the proposed rules described herein will be finalized as set forth herein and the application of this letter is conditional on such finalization this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel financial institutions products by __________________________ timothy l jones senior counsel branch
